        Case 2:21-cv-01440-KJM-JDP Document 27 Filed 09/01/21 Page 1 of 2


 1
      MICHAEL L. CHARLSON (SBN 122125)
 2     mcharlson@velaw.com
      CHRISTOPHER W. JAMES (SBN 289047)
 3     cjames@velaw.com
      VINSON & ELKINS LLP
 4    555 Mission Street, Suite 2000
      San Francisco, California 94105
 5    Telephone: +1.415.979.6900
      Fax: +1.415.651.8786
 6
      Attorneys for Plaintiff
 7    KEVIN KALKHOVEN

 8                                   UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10    KEVIN KALKHOVEN,                                                   Case No.: 2:21-cv-01440-KJM-JDP
11                                    Plaintiff,            ORDER GRANTING:
12            v.                                                     PLAINTIFF KEVIN KALKHOVEN’S
                                                                     REQUEST FOR ADDITIONAL TIME TO
13    UNITED STATES OF AMERICA,                                      DETERMINE REASONABLENESS OF
                                                                     JEOPARDY ASSESSMENT PURSUANT
14                                    Defendant.                     TO 26 U.S.C. § 7429(C)
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     __________________________________________________________________________________________________________
                                            ORDER GRANTING REQUEST FOR EXTENSION OF TIME; CASE NO.:
                                                                               2:21-cv-01440-KJM-JDP
       Case 2:21-cv-01440-KJM-JDP Document 27 Filed 09/01/21 Page 2 of 2



 1          Pursuant to 26 U.S.C. § 7429(c), Plaintiff Kevin Kalkhoven has requested an extension of
 2   the 20-day period set forth for determination of his Petition for Judicial Review of Jeopardy
 3   Assessment and Jeopardy Levies (“Petition,” Dkt. 1), as defined by 26 U.S.C. §7429(b)(2).
 4   Specifically Plaintiff requested an extension of this period to and including September 15, 2021.
 5          For the reasons discussed during the oral hearing held on August 30, 2021,
 6   concerning Plaintiff’s Motion for Determination of the Petition (“Motion,” Dkt. 18), and as
 7   described in Plaintiff’s request, this Court finds that reasonable grounds exist to extend the
 8   amount of time allowed for final determination by the Court
 9          IT IS HEREBY ORDERED that the time period for determination of the Petition is
10   extended to and including September 15, 2021.
11

12   IT IS SO ORDERED.
13   DATED: September 1, 2021.
14                                                        ___________________________________
                                                          KIMBERLY J. MUELLER
15                                                        CHIEF UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28                                                    1
                                       ORDER GRANTING REQUEST FOR EXTENSION OF TIME; CASE NO.:
                                                                         2:21-CV-01440-KJM-JDP
